Citation Nr: 0808520	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO. 06-11 878	)	DATE
	)
	)


THE ISSUES

1. Whether the Board committed clear and unmistakable error 
in its July 25, 2005 decision which denied entitlement to 
service connection for eye disability.

2. Whether the Board committed clear and unmistakable error 
in its July 25, 2005 decision which denied entitlement to 
service connection for left carpal tunnel syndrome.

3. Whether the Board committed clear and unmistakable error 
in its July 25, 2005 decision which denied entitlement to 
service connection for right carpal tunnel syndrome.


REPRESENTATION

Moving party represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from August 1954 to July 
1956.

This matter is before the Board in response to a March 2006 
motion for revision of a July 25, 2005 decision, in which 
the Board denied the veteran's claims of entitlement to 
service connection for eye disability and for bilateral 
carpal tunnel syndrome.


FINDINGS OF FACT

1. In a July 25, 2005 decision, the Board determined that 
the veteran was not entitled to service connection for eye 
disability.

2. With respect to the claim of entitlement to service 
connection for eye disability, the moving party has failed 
to establish any kind of error of fact or law in the 
July 25, 2005 Board decision, that when called to the 
attention of later reviewers, compels the conclusion that 
the result would have been manifestly different but for the 
error.

3. In a July 25, 2005 decision, the Board determined that 
the veteran was not entitled to service connection for left 
carpal tunnel syndrome.

4. With respect to the claim of entitlement to service 
connection for left carpal tunnel syndrome, the moving 
party has failed to establish any kind of error of fact or 
law in the July 25, 2005 Board decision, that when called 
to the attention of later reviewers, compels the conclusion 
that the result would have been manifestly different but 
for the error.

5. In a July 25, 2005 decision, the Board determined that 
the veteran was not entitled to service connection for 
right carpal tunnel syndrome.

6. With respect to the claim of entitlement to service 
connection for right carpal tunnel syndrome, the moving 
party has failed to establish any kind of error of fact or 
law in the July 25, 2005 Board decision, that when called 
to the attention of later reviewers, compels the conclusion 
that the result would have been manifestly different but 
for the error.


CONCLUSIONS OF LAW

1. A valid claim of CUE has not been presented to revise or 
reverse the July 25, 2005 Board decision which denied 
entitlement to service connection for eye disability. 38 
U.S.C.A. § 7111 (West 2002 and Supp. 2007); 38 C.F.R. §§ 
20.1400, 20.1403, 20.1404 (2007).

2. A valid claim of CUE has not been presented to revise or 
reverse the July 25, 2005 Board decision which denied 
entitlement to service connection for left carpal tunnel 
syndrome. 38 U.S.C.A. § 7111 (West 2002 and Supp. 2007); 38 
C.F.R. §§ 20.1400, 20.1403, 20.1404 (2007).

3. A valid claim of CUE has not been presented to revise or 
reverse the July 25, 2005 Board decision which denied 
entitlement to service connection for right carpal tunnel 
syndrome. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400, 20.1403, 20.1404 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 25, 2005 decision, the Board denied the veteran's 
claims of entitlement to service connection for eye 
disability and for bilateral carpal tunnel syndrome. The 
veteran maintains that such decision was the result of CUE, 
and in March 2006, he filed a motion to have it revised or 
reversed. 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1403, 20.1404.

Duty to Notify and Assist

Generally, VA has a statutory duty to notify the veteran of 
the information and evidence necessary to substantiate his 
claim and to assist the veteran in the development of that 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007). However, an allegation of CUE is 
fundamentally different from any other kind of action in 
the VA adjudicative process.

An allegation of CUE is not a "claim," but rather a 
collateral attack on a final decision. It involves a legal 
challenge to a prior Board decision and does not involve 
acquiring or submitting any additional evidence. Therefore, 
VA's statutory duty to assist the veteran is not applicable 
in the adjudication of a CUE motion. 38 C.F.R. § 
1403(d)(2); see Livesay v. Principi, 15 Vet. App. 165, 178-
79 (2001).

Analysis

The veteran contends that the July 25, 2005, Board decision 
was clearly and unmistakably erroneous because the service 
medical records were unavailable for review. Therefore, he 
maintains that the Board denied service connection for eye 
disability and for bilateral carpal tunnel syndrome based 
on an incomplete factual picture. Accordingly, he concludes 
that the Board's July 25, 2005 decision was the product of 
CUE and should be revised or reversed. 38 U.S.C.A. § 7111; 
38 C.F.R. §§ 20.1400, 20.1403, 20.1404.

After reviewing the record, however, the Board finds no 
evidence of CUE in the Board's July 25, 2005 decision. 
Accordingly, the Board finds no basis to revise or reverse 
that decision.



The Board has the authority to revise or reverse a prior 
Board decision on the grounds of CUE. 38 U.S.C.A. § 7111. 
Such a motion may be filed at any time after the underlying 
decision is rendered. 38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1400.

CUE is a very specific and rare kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds cannot 
not differ, that the result would have been manifestly 
different but for the error. Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied. 38 C.F.R. § 20.1403(a); 
see Fugo v. Brown, 6 Vet. App. 40, 43 (1993). The error 
must be so egregious that had it not been made, it would 
have manifestly changed the outcome of the decision. If it 
is not absolutely clear that a different result would have 
ensued, the claimed error cannot be deemed clear and 
unmistakable. 38 C.F.R. § 20.1403(c); see Kinnaman v. 
Derwinski, 4 Vet. App. 20, 26 (1993) .

A review for CUE is based on the record and the law that 
existed at the time the decision was made. 38 C.F.R. § 
1403(b)(1); see also, Russell v. Derwinski, 3 Vet. App. 
310, 313-14 (1992). Subsequently developed evidence may not 
be considered in determining whether error existed in the 
prior decision. Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).

The veteran contends that the July 25, 2005, Board decision 
was clearly and unmistakably erroneous because all of the 
evidence was not available for review. He notes that his 
service medical records were destroyed in the 1973 fire at 
the National Personnel Records Center but that the 
destruction of those records was not his fault. He states 
that had those records been available to the Board, they 
would have shown that he was entitled to service connection 
for eye disability and for bilateral carpal tunnel 
syndrome. Therefore, he maintains that he should have been 
given the benefit of the doubt and that his claims should 
have been granted. Accordingly, he concludes that the 
Board's July 25, 2005, decision was the product of clear 
and unmistakable error and should be revised or reversed. 
38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403, 20.1404.

Where, as here, the veteran's service medical records are 
unavailable or incomplete and presumed destroyed, the 
Board's obligation to explain its findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule, is 
heightened. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 
However, the O'Hare precedent does not raise a presumption 
that the missing medical records would, if they still 
existed, necessarily support the veteran's claim. Indeed, 
there is no presumption, either in favor of the veteran or 
against VA, arising from missing records. See Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) (The United 
States Court of Appeals for Veterans Claims (Court) 
declined to apply an "adverse presumption" where records 
have been lost or destroyed while in Government control 
which would have required VA to disprove a veteran 's 
allegation of injury or disease in service in these 
particular cases).

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
veteran in developing the claim, and to explain its 
decision when the veteran's medical records have been 
destroyed. See Ussery v. Brown, 8 Vet. App. 64 (1995). 
Similarly, the case law does not lower the legal standard 
for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to 
the veteran . Russo v. Brown, 9 Vet. App. 46 (1996). 

To the extent that the veteran is alleging that VA failed 
to develop the record in July 2005, an attack on improper 
procedure, specifically, VA's fulfillment of the duty to 
assist, cannot be the basis of CUE. Elkins v. Brown, 8 Vet. 
App. 391 (1995). A breach of the duty to assist cannot form 
a basis for a claim of CUE because such a breach creates 
only an incomplete record rather than an incorrect one. 
Caffrey, 6Vet. App. at 383- 384. Thus, an incomplete 
record, factually correct in all other respects, is not 
clearly and unmistakably erroneous. In this regard, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a breach of a duty to 
assist does not constitute CUE and that "grave procedural 
error" does not render a decision of VA non-final. Cook v. 
Principi, 318 F.3d 1334 (2002). 

By the time of the Board's July 25, 2000 decision, VA had 
made numerous attempts to develop the record. VA had 
attempted to obtain the veteran's service medical records 
through the National Personnel Records Center but found 
that they had been destroyed in a fire at the center in 
1973. 

In October 2000, VA attempted to obtain evidence of the 
claimed disabilities in service through alternative 
sources: 1) VA requested that the veteran provide any 
service medical records he might have in his possession; 2) 
VA attempted to reconstruct the veteran's service medical 
records through the National Archives and Records 
Administration; and 3). VA requested that the veteran 
provide statements from former fellow service members who 
knew of the veteran's claimed disabilities in service. 
Those efforts, however, met with negative results, and in 
June 2001, VA concluded that further efforts to obtain the 
veteran's service medical records would be futile. 

In October 2000, VA also requested that the veteran provide 
evidence of continuing symptomatology after his discharge 
from service regarding the claimed eye disability and 
bilateral carpal tunnel syndrome. VA suggested that such 
evidence could include employment physicals, insurance 
exams, pharmacy/prescription records or 
hospital/doctor/clinic records which were dated soon after 
his discharge from service and which showed diagnosis and 
treatment for the claimed disabilities. 

The veteran identified numerous private practitioners who 
had treated him since service, and in April 2004 VA 
requested records from S. D. G., M.D.; R. A. D., M.D.; S. 
W. M., M.D.; M. K., M.D.; F. D., M.D.; J. A. D., O.D.; 
J. A. W., O.D.; and J. M. N., O.D. Although VA obtained 
records from those practitioners, there was no documented 
evidence that the veteran's carpal tunnel syndrome had been 
manifested prior to the mid-1990's or that eye disability 
had been manifested prior to the early 1980's. Those 
records were also negative for any competent evidence of a 
relationship between either of those disabilities and 
service. 

In April and October 2004, VA requested records from two 
additional practitioners, J. D. and E. M., who had been 
identified by the veteran. Those requests met with negative 
results, and in November 2004, the veteran indicated that 
he was unable to locate those individuals. In March 2005, 
the veteran also reported that he had not additional 
information to present. Therefore, on July 25, 2005, the 
Board proceeded to consider the merits of the appeal. In so 
doing, the Board considered the law and regulations 
applicable to direct and presumptive service connection.

When the veteran filed his claim for service connection in 
April 2000, service connection connoted many factors, but 
basically, it meant that the facts, shown by the evidence, 
established that a particular disease or injury resulting 
in disability was incurred coincident with active military, 
naval, or air service, or, if preexisting such service, had 
been aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a). 

In considering the presence of chronic disability, VA 
considered the law and regulations applicable to continuing 
symptomatology. For the showing of chronic disease in 
service there was required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic. When the fact of chronicity in 
service was not adequately supported, then a showing of 
continuity after discharge was required to support the 
claim. 38 C.F.R. § 3.303(b). 

Nevertheless, the Board noted that service connection could 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
established that the disease had been incurred in service. 
38 C.F.R. § 3.303(d). 
The Board noted that for certain disabilities, such as 
carpal tunnel syndrome, service connection was presumed 
when such disability was shown to a degree of 10 percent or 
more within one year of the veteran's discharge from 
service. 38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. Such a presumption was rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. § 1113; 38 C.F.R. 
§ 3.307. 

In determining whether service connection was warranted for 
a particular disability, the Board informed the veteran 
that there had to be competent evidence of current 
disability (generally, a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence). Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The veteran consistently maintained that his bilateral 
carpal tunnel syndrome had been the result of extensive 
typing as a clerk in service, both during training and in 
his various assignments thereafter. He had also maintained 
that his bilateral eye disability was primarily the result 
of an injury in which he was hit over the right eye with 
the stock of a rifle. He stated that following that injury, 
his visual acuity had deteriorated and that he had been 
prescribed eyeglasses for the first time in service. 

The veteran's contentions notwithstanding, the evidence of 
record at the time of the Board's decision on July 25, 
2005, was negative for any competent evidence of carpal 
tunnel syndrome in either upper extremity prior to the mid-
1990's. Moreover, there was no competent evidence of a 
relationship to service. 

The preponderance of the evidence on file also showed that 
veteran's eye disability was first manifested in the late 
1980's and that there was no competent evidence of a 
relationship to service. In September 1989, F. D., M.D., 
diagnosed bilateral arcus, and subsequent records from 
private practitioners showed decreased visual acuity due to 
nuclear sclerosis and also diagnosed diabetic retinopathy. 
Despite those diagnoses, there was no competent evidence of 
a nexus to service. 

The competent evidence of record also showed diagnoses of 
myopia and presbyopia associated with refractive error. 
However, at the time of the Board's decision on July 25, 
2005, refractive error was not considered a disability 
within the meaning of the law and regulations governing the 
award of monetary benefits. 38 C.F.R. § 3.303(c). 

The only report to the contrary came from the veteran. As a 
layman, however, the Board noted that he was only qualified 
to report on matters which were capable of lay observation. 
Though competent to report the fact that he had an eye 
injury in service and that he was first issued glasses in 
service, he was not qualified to render opinions which 
required medical expertise, such as whether the 
subsequently diagnosed eye disability was the result of the 
inservice injury or issuance of glasses. 38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). Therefore, his opinion, without more, was not 
considered competent evidence of service connection. Absent 
such evidence, the Board denied the veteran's claims of 
service connection for eye disability and bilateral carpal 
tunnel syndrome.

Not only was the Board's July 25, 2005 decision based on a 
complete review and consideration of the applicable law and 
regulations and the evidence of record, the Board gave full 
consideration to the doctrine of reasonable doubt. That 
doctrine stated that then there was an approximate balance 
in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the 
doubt in resolving each such issue shall be given to the 
veteran . 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006). In this case, however, the preponderance of 
the evidence was clearly against the claim. Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert. 
Therefore, the doctrine of reasonable doubt was of no force 
or effect.

In making his motion for revision or reversal of the 
Board's July 25, 2005 decision, the veteran does not 
contend, and the record does not show that the factual 
picture was incorrect or that the Board did not correctly 
apply the relevant law and regulations. Although the 
veteran disagrees with the Board's resolution of the 
appeal, that resolution was not a result of CUE. See 
38 C.F.R. § 20.1403(d) (noting that CUE does not include a 
disagreement as to how the facts were weighed or 
evaluated). Therefore, the Board finds that veteran has not 
identified any error of the Board that, had it not been 
committed, would have compelled a different decision. 
Accordingly, the motion to revise or reverse the decision 
is denied.


ORDER

The motion to revise or reverse the Board's July 25, 2005 
decision on the basis of CUE is denied, insofar as that 
decision denied entitlement to service connection for eye 
disability.

The motion to revise or reverse the Board's July 25, 2005 
decision on the basis of CUE is denied, insofar as that 
decision denied entitlement to service connection for left 
carpal tunnel syndrome.

The motion to revise or reverse the Board's July 25, 2005 
decision on the basis of CUE is denied, insofar as that 
decision denied entitlement to service connection for right 
carpal tunnel syndrome.



           ____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



